GISTARVE RUFFIN, JR.,                                   No. 68248
                                    Appellant,
                               vs.
                 THE STATE OF NEVADA,
                                    Respondent.



                                      ORDER DISMISSING APPEALS

                             These are pro se appeals from judgments of conviction.
                 Second Judicial District Court, Washoe County; Jerome M. Polaha, Judge.
                             The notices of appeal were untimely filed. NRAP 4(b); NRS
                 34.575(1); NRAP 26(a); NRAP 26(c). Because an untimely notice of appeal
                 fails to vest jurisdiction in this court, Lozada v. State, 110 Nev. 349, 352,
                 871 P.2d 944, 946 (1994), we conclude that we lack jurisdiction to consider
                 these appeals, and we
                             ORDER these appeals DISMISSED.




                                         Parraguirre




                 cc: Hon. Jerome M. Polaha, District Judge
                      Gistarve Ruffin, Jr.
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




 SUPREME COURT
          OF
      NEVADA

                                                       2
(0) 19471..